Filed 12/12/19 by Clerk of Supreme Court

                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2019 ND 285

Raynard Leroy Lebeau,                                Petitioner and Appellant
     v.
State of North Dakota,                              Respondent and Appellee



                                No. 20190165

Appeal from the District Court of Cass County, East Central Judicial District,
the Honorable Steven L. Marquart, Judge.

AFFIRMED.

Per Curiam.

Kiara C. Kraus-Parr, Grand Forks, ND, for petitioner and appellant.

Ryan J. Younggren (appeared), Assistant State’s Attorney, and Emily J.
Christensen (argued), third-year law student, under the Rule on Limited
Practice of Law by Law Students, Fargo, ND, for respondent and appellee.
                              Lebeau v. State
                               No. 20190165

Per Curiam.

[¶1] Raynard Lebeau appeals from an order denying post-conviction relief.
Lebeau argues the district court erred by denying his application for post-
conviction relief seeking to withdraw his guilty plea. Specifically, Lebeau
argues his plea was not voluntary because he was not properly informed of the
mandatory minimum and maximum penalties. The district court’s findings,
that Lebeau was informed of the penalties and his plea was voluntary were not
clearly erroneous. Because the court found the plea was voluntary, there was
no abuse of discretion in not allowing Lebeau to withdraw his plea, because he
failed to show a manifest injustice. The court did not err in denying Lebeau’s
application for post-conviction relief and we summarily affirm under
N.D.R.App.P. 35.1(a)(2),(4).

[¶2] Gerald W. VandeWalle, C.J.
     Lisa Fair McEvers
     Daniel J. Crothers
     Jerod E. Tufte
     Jon J. Jensen




                                      1